Exhibit 10.3


AMENDMENT NO. 1 TO AMENDED AND RESTATED MASTER REPURCHASE AND
SECURITIES CONTRACT
AMENDMENT NO. 1 TO AMENDED AND RESTATED MASTER REPURCHASE AND SECURITIES
CONTRACT, dated as of September 20, 2017 (this “Amendment”), by and between KREF
LENDING I LLC, a Delaware limited liability company (“Seller”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association (“Buyer”).
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Repurchase Agreement (as defined below).
RECITALS
WHEREAS, Seller and Buyer are parties to that certain Amended and Restated
Master Repurchase and Securities Contract, dated as of April 7, 2017 (as amended
hereby and as further amended, restated, supplemented or otherwise modified and
in effect from time to time, the “Repurchase Agreement”); and
WHEREAS, Buyer and Seller have agreed to amend certain provisions of the
Repurchase Agreement in the manner set forth herein.
Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Buyer and Seller hereby agree as follows:
SECTION 1.Repurchase Agreement Amendments.
(a)    Exhibit B to the Repurchase Agreement is hereby amended, restated and
replaced in its entirety with the attached Exhibit B to this Amendment.
(b)    The defined term “Applicable Percentage”, as set forth in Section 2.01 of
the Repurchase Agreement, is hereby amended and restated in its entirety to read
as follows:
“Applicable Percentage”: For each Purchased Asset, the applicable percentage
determined by Buyer for such Purchased Asset, as specified in the relevant and
most-recent Confirmation, not to exceed the Maximum Applicable Percentage.
(c)    The following new defined term “Additional Advance Availability”,
“Additional Advance Requirements” and “Maximum Purchase Price” are each hereby
added to Section 2.01 of the Repurchase Agreement in correct alphabetical order:
“Additional Advance Availability”: For any Purchased Asset, as of any date of
determination, the extent to which an amount equal to (a) the Applicable
Percentage for such Purchased Asset, multiplied by its Market Value on such date
of determination exceeds (b) the outstanding Purchase Price of such Purchased
Asset, but in no event shall an Additional Advance under Section 3.11 cause the
Purchase Price of any Purchased Asset to exceed the Maximum Purchase Price
approved by Buyer as of the related Purchase Date for the related Purchased
Asset.
“Additional Advance Requirements”: Requirements that will be satisfied as of any
date of determination if (A) no Default, Event of Default, Margin Deficit or
Material Adverse Effect has occurred and is continuing, as determined by Buyer
in its sole discretion, or will result from any Additional Advance under Section
3.11, (B)  each of the LTV/LTC Test and the Minimum Facility Debt Yield Test is
in compliance prior to and after the date of the related Additional Advance
under Section 3.11, and (C) Guarantor is in full compliance with all of the
financial covenants and all of its other obligations, as set forth in the
Guarantee Agreement.
“Maximum Purchase Price”: Defined in Section 1 of the Fee Letter, which
definition is incorporated herein by reference.
(d)    The first full sentence of Section 3.01(c) of the Repurchase Agreement is
hereby amended and restated in its entirety to read as follows:
If Buyer communicates to Seller a final non‑binding determination that it is
willing to purchase any or all of such Assets, Seller shall deliver to Buyer an
executed preliminary Confirmation for such Transaction, describing each such
Asset and its proposed Purchase Date, Market Value, Applicable Percentage,
Purchase Price, Maximum Purchase Price and such other terms and conditions as
Buyer may require prior to the Purchase Date.
(e)    Section 3.04 of the Repurchase Agreement is hereby amended and restated
in its entirety to read as follows:
Section 3.04    Early Repurchase Date; Mandatory Repurchases; Optional
Repurchases.
(i) Seller may terminate any Transaction with respect to any or all Purchased
Assets and repurchase such Purchased Assets on any date prior to the Repurchase
Date (an “Early Repurchase Date”); provided, that (a) Seller notifies Buyer and
any related Affiliated Hedge Counterparty at least three (3) Business Days
before the proposed Early Repurchase Date identifying the Purchased Asset(s) to
be repurchased and the Repurchase Price thereof, (b) Seller delivers a
certificate from a Responsible Officer of Seller in form and substance
satisfactory to Buyer certifying that no Margin Deficit, Default or Event of
Default exists or would exist as a result of such repurchase that would not be
cured by the related pending early repurchase, there are no other Liens on the
remaining Purchased Assets or Pledged Collateral other than Liens granted
pursuant to the Repurchase Documents, and such repurchase would not cause Seller
to violate either the Minimum Facility Debt Yield Test or the LTV/LTC Test,
(c) if the Early Repurchase Date is not a Remittance Date, Seller pays to Buyer
any amount due under Section 12.03 and pays all amounts due to any related
Affiliated Hedge Counterparty under the related Interest Rate Protection
Agreement, and (d) Seller pays to Buyer any Exit Fee due in accordance with
Section 3.07, and Seller thereafter complies with Section 3.05. Notwithstanding
the foregoing, should any Margin Deficit exist after giving effect to any
repurchase under this Section 3.04, Seller shall also pay the amount of each
related Margin Deficit to Buyer at the same time that Seller pays the related
Repurchase Price to Buyer hereunder. Such early terminations and repurchases
shall be limited to two (2) occurrences in any calendar week, except if such
early termination or repurchase is effected (i) in connection with the repayment
of such Purchased Asset by or on behalf of the related Mortgagor; (ii) to cure
an Event of Default, so long as the related repurchase in fact cures the related
Event of Default; or (iii) in connection with contributing assets into a
securitization vehicle.
(ii) In addition to the rights granted to Seller in Section 3.04(a)(i), on any
Business Day prior to the Maturity Date (as the same may be extended pursuant to
Section 3.06(a)), Seller may prepay a portion of the Repurchase Price of
any Purchased Asset (a “Partial Prepayment”) on any date prior to the related
Repurchase Date (a “Partial Prepayment Date”); provided, that (A) Seller
notifies Buyer and any Affiliated Hedge Counterparty in writing (which notice,
for the avoidance of doubt, may be revoked by Seller) at least two (2) Business
Days before the proposed Partial Prepayment Date identifying the related
Purchased Asset and the amount of the proposed prepayment, (B) Seller delivers a
certificate from a Responsible Officer of Seller in form and substance
satisfactory to Buyer certifying that, both immediately prior to and immediately
after such partial prepayment, no accrued and unpaid Margin Deficit, Default or
Event of Default exists or will exist, (C) there are no Liens on the Purchased
Assets or Pledged Collateral other than Buyer’s Lien created hereunder, (D) if
the Partial Prepayment Date is not a Remittance Date, Seller pays to Buyer on or
prior to the Partial Prepayment Date any amount due under Section 12.03 and all
amounts due to any Affiliated Hedge Counterparty under the related Interest Rate
Protection Agreement, if any, (E) no partial prepayment permitted under this
Section 3.04(a)(ii) shall have the effect of reducing the Repurchase Price of
any Purchased Asset (without regard to any accrued and unpaid Price
Differential, amounts payable in respect of any Interest Rate Protection
Agreement or any accrued and unpaid expenses and indemnity amounts) below
$10,000,000, and each such partial prepayment shall be in an amount no less than
$1,000,000, (F) no such prepayment shall be deemed to result in a termination of
any Transaction or a modification of the terms of any Transaction, (G) each such
prepayment shall be accompanied by a payment of all accrued Price Differential
as of the applicable Business Day of the related prepayment, and (H) on the
Partial Prepayment Date, the related prepayment is immediately paid to Buyer and
deposited into the Waterfall Account, to be applied in accordance with the
priorities set forth in Section 5.02.  In addition thereto, Buyer and Seller
shall execute and deliver to Buyer a new Confirmation in connection with each
such partial prepayment.
(iii) No repurchase in whole or in part, and no partial reduction of the
Purchase Price of any Purchased Asset that is a Whole Loan may be made unless
the Purchased Asset that is the related Mezzanine Loan (if any) is also
repurchased in whole. If any repurchase of a Purchased Asset that is a Whole
Loan is required pursuant to this Section 3.04, Seller shall also repurchase the
related Mezzanine Loan (if any) in full.
(iv) The terms and provisions governing the mandatory early repurchase of
Purchased Assets by Seller under Section 3.04 are set forth in Section 3 of the
Fee Letter, and are incorporated herein by reference.
(f)    The following new Section 3.11 is hereby added to Article 3 of the
Repurchase Agreement in correct numerical order:
Section 3.11    Additional Advances. At any time during the Funding Period, if
Additional Advance Availability exists with respect to a Purchased Asset, Seller
may, upon the delivery of prior written notice to Buyer, to be received by no
earlier than ninety (90) days prior to, and no later than 11:00 a.m. on the
seventh (7th) Business Day immediately preceding. the date of the requested
Additional Advance, submit to Buyer a request (an “Additional Advance Notice”)
for Buyer to transfer additional funds to Seller to increase the Purchase Price
for such Purchased Asset (an “Additional Advance”) up to the amount of such
Additional Advance Availability for such Purchased Asset. Buyer shall fund such
Additional Advance on the date set forth on such Additional Advance Notice so
long as, immediately prior to, and, immediately after giving effect to, the
funding of such the Additional Advance (i) each of the conditions precedent set
forth in Section 6.02(b) and each of the Additional Advance Requirements have
been satisfied, (ii) the aggregate outstanding Purchase Price of all
Transactions does not exceed the Maximum Amount, (iii) the requested Additional
Advance would not violate a Sub‑Limit, (iv) the Additional Advance Amount would
not cause the Repurchase Price of such Purchased Asset (without giving effect to
any Price Differential that has accrued but is not yet due and payable
hereunder) to exceed the Maximum Purchase Price for such Purchased Asset, and
(v) the amount of the requested Additional Advance is equal to or greater than
$1,000,000. In connection with any such Additional Advance funded by Buyer
pursuant to this Section 3.11, Buyer and Seller shall execute and deliver an
updated Confirmation setting forth the new outstanding Purchase Price and
Applicable Percentage with respect to such Transaction. Notwithstanding the
foregoing, Seller shall not be permitted to make more than three (3) requests
for Additional Advances under this Section 3.11 in any calendar month.
SECTION 2.    Conditions Precedent. This Amendment and its provisions shall
become effective on the later to occur of (i) first date on which this Amendment
is executed and delivered by a duly authorized officer of each of Seller and
Buyer, and (ii) the date that counsel for Seller and Guarantor have provided
Buyer with updated copies of each of the legal opinions delivered to Buyer in
connection with the execution and delivery of the Repurchase Agreement and each
of the related Repurchase Documents, each, in form and substance acceptable to
Buyer and its counsel (the “Amendment Effective Date”).
SECTION 3.    Representations, Warranties and Covenants. Seller hereby
represents and warrants to Buyer, as of the date hereof and as of the Amendment
Effective Date, that (i) it is in full compliance with all of the terms and
provisions set forth in each Repurchase Document to which it is a party on its
part to be observed or performed, and (ii) no Default or Event of Default has
occurred or is continuing. Seller hereby confirms and reaffirms each of its
representations, warranties and covenants contained in each Repurchase Document.
SECTION 4.    Acknowledgements of Seller and Guarantor. Seller hereby
acknowledges that Buyer is in compliance with its undertakings and obligations
under the Repurchase Agreement and the other Repurchase Documents.
SECTION 5.    Limited Effect. Except as expressly amended and modified by this
Amendment, the Repurchase Agreement and each of the other Repurchase Documents
shall continue to be, and shall remain, in full force and effect in accordance
with their respective terms; provided, however, that upon the Amendment
Effective Date (x) each reference therein and herein to the “Repurchase
Documents” shall be deemed to include, in any event, this Amendment, (y) each
reference to the “Repurchase Agreement” in any of the Repurchase Documents shall
be deemed to be a reference to the Repurchase Agreement as amended hereby, and
(z) each reference in the Repurchase Agreement to “this Agreement”, this
“Repurchase Agreement”, this “Master Repurchase and Securities Contract”,
“hereof”, “herein” or words of similar effect in referring to the Repurchase
Agreement shall be deemed to be references to the Repurchase Agreement, as
amended by this Amendment.
SECTION 6.    Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.
SECTION 7.    Expenses. Seller agrees to pay and reimburse Buyer for all
out-of-pocket costs and expenses incurred by Buyer in connection with the
preparation, execution and delivery of this Amendment and all other agreements,
instruments or documents related thereto, including, without limitation, the
fees and disbursements of Cadwalader, Wickersham & Taft LLP, counsel to Buyer.
SECTION 8.    GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AMENDMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AMENDMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF.  THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AMENDMENT. 
[SIGNATURES FOLLOW]



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
SELLER:
KREF LENDING I LLC, a Delaware limited liability company
By:
    /s/ Patrick Mattson            
Name: Patrick Mattson
Title:     Authorized Signatory






BUYER:
WELLS FARGO BANK, N.A., a national banking association
By:
    /s/ Allen Lewis                
Name: Allen Lewis
Title: Managing Director

EXHIBIT B
FORM OF CONFIRMATION
[ ] [ ], 20[ ]
Wells Fargo Bank, National Association
One Wells Fargo Center
301 South College Street
MAC D1053-053, 12th Floor
Charlotte, North Carolina 28202
Attention: Karen Whittlesey
Re:
Amended and Restated Master Repurchase and Securities Contract, dated as of
April 7, 2017, between KREF Lending I LLC (“Seller”) and Wells Fargo Bank,
National Association (“Buyer”), as amended by that certain First Amendment to
Amended and Restated Master Repurchase and Securities Contract, dated as of
September 20, 2017, between Seller and Buyer (the “Agreement”)

Ladies and Gentlemen:
This is a Confirmation (as this and other terms used but not defined herein are
defined in the Agreement) executed and delivered by Seller and Buyer pursuant to
Section 3.01 of the Agreement. Seller and Buyer hereby confirm and agree that as
of the Purchase Date and upon the other terms specified below, Seller shall sell
and assign to Buyer, and Buyer shall purchase from Seller, all of Seller’s
right, title and interest in, to and under the Purchased Assets listed in
Appendix 1 hereto.


Purchased Assets (including Class and
Mortgaged Property):                As described in Appendix 1 hereto


Mortgaged Property Type:            As described in Appendix 1 hereto


Book Value:                    As described in Appendix 1 hereto


Market Value:                    $[_______________________]


Applicable Percentage:            [_____]%


Maximum Applicable Percentage:        [_____]%


Pricing Margin:                [_____]%


Future Funding Amount (if applicable,
and subject to approval in Buyer’s sole
discretion pursuant to Section 3.10
of the Agreement):                 $[_______________________]


Seller’s total future funding obligations:     $[_______________________]


Purchased Asset Documents:            As described in Appendix 1 hereto


Purchase Date:                [ ] [ ], 20[ ]


Repurchase Date:                [ ] [ ], 20[ ]


Purchase Price:                $[_______________________]


Maximum Purchase Price:            $[_______________________]


Additional Advance Availability:        $[_______________________]


Additional Advance Amount:            $[_______________________]


Seller hereby certifies as follows, on and as of the above Purchase Date with
respect to each Purchased Asset described in this Confirmation:
1.    All of the conditions precedent in Article 6 of the Agreement have been
satisfied.
2.    Except as specified in Appendix 1 hereto, Seller will make all of the
representations and warranties contained in the Agreement (including Schedule 1
to the Agreement as applicable to the Class of such Asset).
Seller:
KREF Lending I LLC, a Delaware limited liability company
By:

Name:
Title:

Buyer:
Acknowledged and Agreed:
Wells Fargo Bank, National Association
By:

Name:
Title:

Appendix 1 to Confirmation
List of Purchased Assets, including, as applicable:


(a) Transaction Name
 
(b) Seller Loan Number
 
(c) Class (Whole Loan, Senior Interest or Mezzanine Loan)
 
(d) Lien Type
 
(e) Property Type
 
(f) Property Street Address
 
(g) Property City, State, County, Zip Code
 
(h) Appraised Value
 
(i) Appraisal Firm
 
(j) Appraisal Date
 
(k) Original Balance
 
(l) Seller Origination Balance as of Closing Date
 
(m) Current Balance
 
(n) Amortization
 
(o) Balloon Amount
 
(p) [Current] Interest Rate
 
(q) Spread
 
(r) Index (Ex: 1 mo LIBOR; 0.99000%)
 
(s) Next Interest Change Date
 
(t) Next Payment Change Date
 
(u) Interest Rate Cap
 
(v) Current Principal and Interest
 
(w) Note Date
 
(x) First Payment Due Date to Seller
 
(y) Initial Maturity Date
 
(z) Extended Maturity Date
 
(aa) Current delinquency status
 
(bb) Payment Type
 
(cc) Payment Frequency
 
(dd) Rate Change Frequency
 
(ee) Original Principal and Interest
 
(ff) Sponsor Name (including first name, if any)
 
(gg) Borrowing Entity Name
 
(hh) Open to Prepayment?
 
(ii) Prepayment Penalty
 
(jj) Current Debt Yield
 
(kk) Current LTV
 
(ll) Book Value
 
(mm) Mortgaged Property Type
 



[Description of any exceptions to representations and warranties made by Seller
in the Confirmation]



